Exhibit 10.1
 
 


SEPARATION AGREEMENT AND GENERAL RELEASE

 
 
This Separation Agreement and General Release (the “Agreement”) is made as of
September 18, 2012 (the “Effective Date”), by and between China XD Plastics
Company Limited, a Nevada corporation having its principal place of business at
No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin
Development Zone, Heilongjiang Province, PRC 150060 (the “Company”), and Robert
L. Brisotti, an individual, whose address is 60 East 96th Street, Apt 9A, New
York, NY 10128 (the “Director”. The Company and the Director individually
referred to as a “Party” and collectively as “Parties”).


WHEREAS, the Company and the Director entered into a Service Agreement (the
“Service Agreement”) on October 4, 2010 to secure the Director’s services as an
independent director at the Board of Directors of the Company (the “Board”); and


WHEREAS, the Director will resign as an independent director from the Board on
October 4, 2012 (the “Resignation Date”) and the Company will accept his
resignation.


NOW THEREFORE, the Company and the Director, having reviewed this Agreement,
agree as follows:


1.
Resignation and Services.



1.1           Resignation.


The Director hereby voluntarily resigns from the Company and such resignation
shall be effective on Resignation Date. The Director shall execute and deliver
to the Company, on this date, a resignation letter substantially in the form
attached hereto as Annex I.


1.2           Services from Effective Date to Resignation Date.


The Director acknowledges and agrees that from the Effective Date to the
Resignation Date, he shall:


 
(a)
Perform his duties and obligations as an independent director, the chairperson
of the compensation committee, a member of the audit committee and a member of
the nominating committee at the Board in a professional manner and with great
care and skill of a good independent director; and



 
(b)
Not negotiate, conclude or execute any transaction on behalf of the Company
unless prior written consent is obtained from the Company.



2.
Severance payment.



2.1           Service fee and reimbursement.


The Company shall continue to pay the monthly compensation of US$5,000 as set
forth in Section 2.1 of the Service Agreement to the Director until the
Resignation Date, and the Company shall continue to pay or reimburse the
Director for all reasonable expenses actually or properly incurred or paid by
him in connection with the performance of his services as an independent
director until the Resignation Date pursuant to Section 2.2 of the Service
Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
2.2           Stock Issuance.


The Company shall issue to the Director and the Director is entitled to obtain
an annual retainer consisting of US$50,000 restricted shares of common stock for
his services rendered to the Company as the chairperson of the compensation
committee until the Resignation Date.


2.3           Director Insurance.


The Director shall continue to be entitled to Director insurance coverage from
the Effective Date to the Resignation Date.


2.4           Payment Date.


The foregoing payment, reimbursement and stock issuance will be made as soon as
administratively practical in conformity with the Company’s internal policy and
practices.


3.
Release of Claims.



The Company and the Director agree to release each other from each and every
claim, cause of action, right, liability or demand of any kind, and from any
claims which may be derived there from; other than (i) claims that may arise
under this Agreement, (ii) as a result of disputes with third-parties, or (iii)
in connection with circumstances which occurs during the Director’s service
period for which the Company has an indemnification obligation under its
by-laws, and/or any indemnification agreement covering the
Director  (collectively referred to as “Claims”). With the foregoing exceptions,
this release encompasses known and/or unknown claims that the Director has
and/or has against the Company at the time the Director executes this Agreement,
including but not limited to any and all claims:


 
(a) arising from the Director’s services, pay, stock issuance, and other terms
and conditions of services to the Company;



 
(b) relating to the termination of the Director’s services rendered to the
Company or the surrounding circumstances thereof;



 
(c) based on any contract, tort, whistleblower, personal injury, or wrongful
discharge theory; and



(d) any claims arising out of or related to any law or regulation, including,
without limitation, the laws of United States and any and all other
jurisdictions, domestic and foreign.
 

 
 
 

--------------------------------------------------------------------------------

 


4.
Promise Not to Sue.



Each party agrees not to voluntarily assist any individual or entity in
connection with any administrative charges, investigations, actions, lawsuits,
or remedies which may be filed against the other party unless required by law or
judicial proceeding. As of the date of this Agreement, neither party has filed
any charge, complaint, or lawsuit over any claim(s) referred to in this
Agreement. Each party agrees not to file any other lawsuit at any time over any
claims released in this Agreement.


5.
Confidential Information.



The Director acknowledges that in the course of his work with the Company, he
has had access to and obtained knowledge of trade secret and/or other
confidential information.  The Director recognizes and acknowledges that the
trade secret and other confidential information constitutes valuable, special
and unique assets of the Company and its direct and indirect subsidiaries,
affiliates and parent companies.  Further, the trade secret and other
confidential information of customers, suppliers and others that have been
provided to the Company and its direct and indirect subsidiaries, affiliates and
parent companies confidence constitute valuable, special and unique assets of
customer, suppliers and others that Company and its direct and indirect
subsidiaries, affiliates and parent companies and the Director may be required
to protect.  The trade secret and other confidential information of the Company,
its direct and indirect subsidiaries, affiliates and parent companies,
customers, suppliers, and others is protected by both law and this Agreement and
use or disclosure thereof contrary to the law or the terms of this Agreement
could cause substantial loss of competitive advantage and other serious injury
to the Company and its direct and indirect subsidiaries, affiliates and parent
companies and/or impose significant liabilities on the Company and its direct
and indirect subsidiaries, affiliates and parent companies.


6.
Non-solicitation.



The Director agrees for a period of twenty-four (24) months following the
Resignation Date not to, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage the Company’s
business by soliciting, encouraging or attempting to hire any person who is or
has been within the twenty-four (24) months immediately preceding the date of
this Agreement an offer or employee of the Company, or cause or attempt to
cause, directly or indirectly, separately or in association with others, any
client, customer or supplier of the Company or a related company to terminate or
reduce its business with the Company or a related company.


7.
Mutual Disparagement.



The Director represents that he will not, in any way, disparage the Company, any
of its direct and indirect subsidiaries, affiliates and parent companies, or any
of their respective directors, officers, managers, agents, employees, attorneys,
representatives, successors and assigns, or make or solicit any comments,
statements or the like to the media or to others that would reasonably be
considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned persons or entities.  The Company
represents that it will not, in any way, disparage the Director or make or
solicit any comments, statements or the like to the media that may be considered
to be derogatory or detrimental with respect to the Director and will encourage
employees to not make statements that may be considered derogatory or
detrimental with respect to the Director.
 
 
 

--------------------------------------------------------------------------------

 
 
8.
Indemnification.

 
 
 
The Company hereby agrees that the Director will be indemnified for any cost,
loss or damages with respect to all actions brought against him after the
execution of this Agreement relating to or arising out of the business and
affairs of the Company while he was engaged by the Company as a director of the
Board.

 
 

 
Nothing in this Agreement shall be construed to limit the Director’s right to
indemnification pursuant to Nevada law or the Company’s bylaws arising from
actions taken in the scope of his engagement with the Company as a director of
the Board.

 
9.
Confidentiality of Agreement. 



The Director hereby agrees and covenants to keep the nature and terms of this
Agreement, the information contained in it and the negotiations leading thereto
confidential and not to disclose the same in any manner whatsoever, whether
orally or in writing, whether directly or indirectly, to any other person or
entity except for disclosure to his attorney, his accountant, his financial
advisor or his spouse or domestic partner, or unless otherwise required by law.
The Director hereby represents that neither him nor anyone acting on his behalf
has previously done so. Nothing in this paragraph is intended to prohibit or
restrict the Director from providing truthful information about his services or
the Company’s business practices to any governmental or regulatory or
self-regulatory agency. Similarly, nothing in this paragraph is intended to
prohibit or restrict the Director from disclosing the terms and the underlying
facts upon inquiry by the Financial Industry Regulatory Authority, Inc. (the
“FINRA”), the NASDAQ OMX Group, Inc. (the “NASDAQ”), or other securities
regulators or from responding to any court order or subpoena, or to a request
for information from or to cooperate with any governmental or regulatory agency.


10.
Return of Company Property.



The Director agrees to return to the Company by the Resignation Date all
correspondence, lists, notes, proposals, records, reports, drafts, documents,
specifications, equipment or reproductions of any aforementioned items belonging
to the Company, including without limitation the computer provided by the
Company (including the password to any encrypted files), files, electronic
documents and database saved on his computer (either on the network or locally
(personal hard drive) or on a mobile device (including but not limited to USB
keys and CD-ROMs or alike), bank passbooks, all corporate seals, company credit
cards and password to online banking (as applicable) and bank cards and any
other passwords.  The Director agrees that by the same date as noted above, he
shall also return all access cards and keys to the Company’s offices, factory
buildings and other property.
 

 
 
 

--------------------------------------------------------------------------------

 
11.
Entire Agreement.



The Director acknowledges that this Agreement constitutes the entire agreement
between the Company and the Director regarding the ending of the Director’s
services to the Company as an Independent Director at the Board. No oral or
written representations or promises have been made to the Director, or anyone
acting on the Director’s behalf, that are not embodied in this Agreement. No
modification of this Agreement shall be valid or binding, unless executed in
writing by both the Company and the Director.


12.
Further Assurances.



Each  party shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations, or other actions by, or giving any notices to, or making any
filings with, any governmental authority , to the extent necessary) as may be
reasonably required or desirable to carry out or to perform the provisions of
this Agreement.


13.
Severability.



Should any provision of this Agreement be found to be invalid or unenforceable,
that provision shall be considered severable and the remaining provisions shall
remain in effect.


14.
Governing Law.



This Agreement shall be governed by and construed in accordance with the law of
the State of New York without regard to choice of law principles.


15.
Full and Knowing Waiver.



By signing this Agreement, the Director certifies that:


 
(i)
The Director has carefully read and fully understand the provisions of this
Agreement; and



 
(ii)
The Director agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.



16.
Understanding All Terms.



The Director acknowledges and agrees that he has signed this Agreement
voluntarily, and with full knowledge of its consequences. In addition, the
Director acknowledges and agrees as follows:
 

 
 
 

--------------------------------------------------------------------------------

 
 
(a) This Agreement has been written in a manner that is calculated to be
understood, and is understood by the Director;



 
(b) The Company hereby advises the Director to consult with an attorney prior to
signing this Agreement;



 
(c) The Company is giving the Director a period of seven (7) days to consider
this Agreement. The Director may accept and sign this Agreement before the
expiration of the 7-day period; however, the Director is not required to do so.
If the Director signs this Agreement before the expiration of the 7-day period,
the Director agrees that the Director is knowing and expressly waiving the
time-period.





 [remainder of page intentionally left blank; signature pages follow]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
In WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the day and year first above written.



     
China XD Plastics Company Limited
 
 
/s/ Robert Brisotti  
   
/s/ Jie Han
 
Name: Robert Brisotti  
   
Name: Jie Han
 
Title: Independent Director and Chairman of the Compensation Committee
   
Title: Chief Executive Officer and Chairman
 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
ANNEX I




LETTER OF RESIGNATION


                                                                 Date: October
4, 2012
 


The Board of Directors
China XD Plastics Company Limited (the "Company")
No. 9 Dalian North Road, Haping Road Centralized Industrial Park,
Harbin Development Zone, Heilongjiang Province, PRC 150060




To: The Board of Directors




I hereby tender my unconditional and irrevocable resignation as a director of
the Company, the Chairperson of the Compensation Committee, and a member of the
Audit Committee and of the Nominating Committee of the Board of Directors of the
Company with effect from the date of this letter.  I confirm that I have not had
any disagreements with the Company concerning its operations, policies or
practices that have caused, in whole or in part, this resignation.












Signed:/s/Robert Brisotti
 
 



